UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February10, 2011 The Talbots, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 1-12552 41-1111318 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One Talbots Drive, Hingham, Massachusetts (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (781) 749-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 10, 2011, The Talbots, Inc. (“Talbots” or the “Company”) announced that John Fiske, III is ceasing as Executive Vice President, Chief Stores Officer and will be leaving the Company to pursue other opportunities. A search for his replacement is underway. Trudy F. Sullivan, Talbots President and Chief Executive Officer, stated, “We want to thank John for his contributions to the Company and we wish him well as he leaves to pursue other opportunities.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE TALBOTS, INC. Dated: February 10, 2011 By: /s/ Richard T. O’Connell, Jr. Name: Richard T. O’Connell, Jr. Title: Executive Vice President, Real Estate, Legal, Store Planning & Design and Construction
